Citation Nr: 9900708	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for blisters on left 
foot.

2.  Entitlement to service connection for seborrheic 
dermatitis.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1973 to June 
1978 and from December 1990 to October 1991.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from rating decisions in which the regional 
office (RO) denied service connection for blisters on the 
left foot, hiatal hernia, seborrheic dermatitis, a heart 
disorder claimed as secondary to hypertension, degenerative 
joint disease of the right knee, and PTSD.  The veteran has 
also perfected an appeal of the ROs denial of service 
connection for diabetes mellitus.

In a VA Form 9 dated in January 1994, the veteran withdrew 
the claim for service connection for a heart disorder.  In a 
November 1996 rating decision, the RO granted service 
connection for hiatal hernia and degenerative joint disease 
of the right knee.  These matters are, therefore, no longer 
on appeal before the Board.

The veteran has also filed a claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities.  In November 1996, he was notified of 
the ROs denial of that claim and he filed a notice of 
disagreement.  He was provided a supplemental statement of 
the case in April 1998 which addressed the TDIU claim.  
Thereafter, in a statement in support of the claim, the 
veterans representative identified the TDIU claim as being 
among the issues on appeal.

The claims of entitlement to TDIU and service connection for 
PTSD are the subjects of the REMAND section of this decision.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has current disability from 
blisters on his left foot, seborrheic dermatitis, diabetes 
mellitus, and PTSD, which he incurred during his active duty 
service.  He also contends that his service-connected 
disabilities render him unemployable.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims for service 
connection for blisters on the left foot, seborrheic 
dermatitis, and diabetes mellitus are not well grounded.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the left foot skin disorder diagnosed after the veterans 
separation from service is related to the veteran's 
complaints of blisters on his feet during his active military 
service.

2.  The record contains no competent medical evidence that 
the veteran had a skin disorder on his face during has active 
military service, nor any competent medical evidence of a 
relationship between his current skin disorder diagnosed as 
seborrheic dermatitis and any disease or injury he incurred 
during his active military service.

3.  The record contains no competent medical evidence that 
the veteran had diabetes mellitus during his active military 
service, or that he had compensable disability from diabetes 
mellitus within one year after his separation from service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
blisters on the left foot is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim of entitlement to service connection for 
seborrheic dermatitis is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops diabetes mellitus to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet.App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. At 93.

For the reasons discussed below, the Board finds that the 
veterans claims for service connection for blisters on the 
left foot, seborrheic dermatitis, and diabetes mellitus are 
not well grounded.  Although the RO did not specifically 
state that it denied these claims on the basis that they were 
not well grounded, the Board concludes that this error was 
not prejudicial to the claimant.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995) (deciding that the remedy for the 
Boards deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection for these 
claimed disabilities on the merits, the Board concludes that 
denying the claims because they are not well grounded is not 
prejudicial to the appellant, as the appellants arguments 
concerning the merits of the claims include, at least by 
inference, the argument that sufficient evidence to establish 
well-grounded claims is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claims are well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in March 
1993 and June 1996, and in the statements of the case and 
supplemental statements of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and 
which he should submit for well-grounded claims.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claims well-grounded.

A.  Blisters on the Left Foot

Service medical records for the veterans first period of 
active military service from 1973 to 1978 do not contain any 
complaints, diagnoses, or treatment of a skin disorder of the 
left foot.  The report of a May 1978 medical examination for 
separation from service describes the veterans skin and feet 
as clinically normal.

In April 1991, during his second period of active duty, the 
veteran was treated for complaints of blisters on his foot 
lasting one month.  The diagnosis was tinea pedis.  
Subsequently dated service medical records show no further 
treatment for a skin disorder of the feet.  The report of 
August 1991 medical examination for separation from service 
describes the skin and feet as clinically normal; the veteran 
denied a history of foot trouble in the report of medical 
history.

During VA dermatology treatment in early November 1992, an 
examiner noted that the veteran had areas of dry, cracked 
skin on his feet.  He was given an ointment for his feet.  
During follow-up treatment later in November 1992, the 
veteran reported that the skin disorder on his left foot had 
flared up during his service in the Persian Gulf.  The 
examiner noted scale on the heel of the left foot.  The 
impression was tinea verses dyshidrosis.  During a VA Persian 
Gulf registry examination in January 1993, the veteran 
reported that he first noticed blisters on his feet while he 
was in Saudi Arabia in 1991, that he lanced the blisters and 
got a thick fluid, and that the blisters itched intensely for 
the remainder of his tour and continued to do so thereafter.  
On examination, the sole of the left foot was dry and 
thickened.  The diagnosis was dyshidrosis of the left foot.  
During VA dermatology treatment in May 1993, the veteran 
reported that he still had blisters on his feet.  He added 
that the lesions would go away completely and come back, and 
that the eruptions had started two years earlier.  Objective 
findings on the left foot included scale on the left sole.  A 
potassium hydroxide (KOH) test was positive.  The diagnosis 
was tinea pedis, left foot.  In June 1993, the veteran 
reported that his foot was about the same.  A KOH test was 
negative on the left foot.  The diagnosis was questionable 
tinea pedis.  When his feet were examined in August 1993, 
there were multiple white patches of scale and a few 
translucent vesicles on the soles.  A KOH test was positive.  
There were also a few erythematous patches with dry scale.  
The diagnosis was tinea pedis.  Tinea pedis was also 
diagnosed in October and November 1993 after a VA examiner 
observed that the veterans feet had dried, cracking, 
erythematous areas.

The foregoing is a summary of the pertinent evidence that can 
be gleaned from a review of the entire record.  Based on such 
review, the Board finds that the record lacks any competent 
medical evidence to link the veterans post-service diagnoses 
of a left foot skin disorder to any disease or injury he 
incurred during his active military service.  Service medical 
records show one instance of treatment for complaints 
associated with the skin of the feet.  No further complaints, 
treatment, or findings were documented until November 1992.  
The veterans assertions, made during post-service treatment, 
that the skin disorder on his foot was related to the skin 
disorder diagnosed once in service are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about diagnoses of skin 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The medical history provided by the veteran, without further 
medical comment by the examiner, does not constitute the 
medical evidence that is necessary to support a well grounded 
claim.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Without competent medical evidence of a nexus between the 
left foot skin disorder diagnosed after the veterans 
separation from service and the foot skin disorder treated 
during service, the Board concludes that the claim is not 
well grounded.

B. Seborrheic Dermatitis

Service medical records do not show that the veteran had 
complaints, diagnoses, or treatment for a skin disorder over 
his face.  His skin was described as clinically normal at the 
time of his medical examination for separation from service.  

During a VA general medical examination in March 1992, the 
veteran did not report complaints of a skin disorder.  The 
examiner reported that no stasis dermatitis was identified.  
A report of medical examination for a medical board dated in 
April 1992 indicates that the veterans skin was clinically 
normal.

After his separation from his second period of active duty 
service, the veteran sought treatment in November 1992 for 
complaints of bumps and patches over his cheeks.  He stated 
that the disorder was worse with heat and perspiration.  He 
told the examiner that the symptoms started while he was on 
active duty in the Middle East.  On examination, he had 
scattered, red, irregular papules with slightly scaly, 
excoriated areas.  Some of the areas were vesicular in 
nature.  A KOH test was negative.  A punch biopsy from the 
veterans face was compatible with seborrheic dermatitis.  
During follow-up treatment later in November 1992, the 
examiner reported that the veterans face was better.  During 
the veterans Persian Gulf registry examination, he told the 
examiner that the rash on his face began during his active 
service in the Middle East.  The examiner noted some faint 
macules on both cheeks and slight scaling near the left ear 
and reported a diagnosis of seborrheic dermatitis.  During 
subsequent VA dermatology treatment, the veteran was noted to 
continue to have pruritic rash papules on his face, cheeks, 
and forehead.  In March 1993, an examiner expressed his doubt 
that the disorder was seborrheic dermatitis.  Treatment for 
rosacea was commenced.  In April 1993, a dermatologist noted 
acneform lesions on the veterans forehead and infiltrative 
pars on his right cheek.  The veteran told the examiner that 
the rash had persisted since the Persian Gulf War.  The 
impression was of urticaria.  In May 1993, an examiner 
diagnosed the facial rash as possible Pityrosporum (tinea 
versicolor).  The veteran had subsequent VA dermatology 
treatment in June and August 1993.  Notes of such treatment 
do not refer to the date of onset or cause of the veterans 
skin disorder on his face.

The Board has reviewed the entire record and finds that it 
contains no medical evidence that the veteran had a skin 
disorder on his face during his active military service and 
no competent medical evidence that the skin disorder 
diagnosed after his service as seborrheic dermatitis, 
urticaria, and tinea versicolor is related to any disease or 
injury he incurred during his active military service.  The 
second and third elements of the Caluza analysis are 
unsatisfied.  Therefore, the Board concludes that the claim 
is not well grounded.

C.  Diabetes Mellitus

Service medical records contain no indication that the 
veteran was diagnosed to have diabetes mellitus during any 
period of active duty.  Nor was a diagnosis of diabetes 
mellitus reported as a result of the veterans March 1992 VA 
general medical examination.

The earliest dated post-service medical record that contains 
a diagnosis of diabetes mellitus was made in October 1993.  
It was then noted that the veterans serum glucose was 271 
milligrams per deciliter (mg/dl).  The examiner noted that 
the veterans serum glucose had been 179 mg/dl in January 
1993.  The veteran was started on diabetes medication and was 
referred to a dietary clinic.  The referral request contains 
a provisional diagnosis of new onset diabetes mellitus.

The veteran has asserted that he has been told by a physician 
during treatment for diabetes mellitus that he had elevated 
serum glucose when he was examined for a medical board in 
April 1992 and that he had diabetes at that time.  The 
veterans assertions about what he was told by a physician 
are too remote and inherently unreliable to constitute the 
medical evidence needed to support a well-grounded claim.  
See Robinette v. Brown, 8 Vet. App. 69, (1995).  The current 
record contains no competent medical evidence that the 
veteran had diabetes mellitus prior to October 1993.  Without 
evidence that the veteran incurred diabetes mellitus during 
has active military service, or that he had compensable 
disability from the disorder within one year after his 
separation from service, the Board concludes that this claim 
is not well grounded.

The veteran has asserted that his Form DD 214 was 
administratively issue in July 1992 and that date should be 
considered the date on which he was separated from service.  
He further argues that he developed compensable disability 
from diabetes mellitus within a year after the date on which 
the Form DD 214 was issued.  The date on which the Form DD 
214 was administratively issued does not change the fact the 
veteran actually separated from active duty service in 
October 1991.  Even if he were separated from service in July 
1992, however, the record does not show diabetes mellitus 
until October 1993--more than one year after the issuance of 
the Form DD 214.


ORDER

Service connection for blisters of the left foot, seborrheic 
dermatitis, and diabetes mellitus is denied.


REMAND

The veteran has service connected disability from a 
neuropsychiatric disorder diagnosed in April 1992 as 
generalized anxiety disorder.  In a May 1993 psychology 
intake evaluation, he was diagnosed to have PTSD.  Although 
no specific stressor was cited in the report, there were 
several references to the veterans service in Southwest Asia 
during the Persian Gulf War.  Subsequently dated VA 
outpatient treatment records also contain diagnoses of PTSD.  
Other VA physicians have concurred with the diagnosis of 
PTSD.  In a hand-written note dated in May 1994, a VA 
physician cited as stressors the veterans involvement in the 
evacuation of Saigon in May 1975, and his being aboard a 
helicopter which was shot down from the skies over Cambodia 
in June 1975.  The physician also remarked that the veterans 
PTSD had been aggravated during his service in Southwest Asia 
during the Gulf War.  In a report of a VA examination for 
PTSD dated in March 1998, another VA psychiatrist concluded 
that the veteran has PTSD.  At that time, the veteran 
reported stressors of witnessing two fellow soldiers being 
accidentally shot and wounded by a third soldier who had been 
cleaning his rifle.  Other stressors included seeing bodies 
dumped from helicopters and seeing the aftermath of motor 
vehicle wrecks with casualties.

To grant service connection for PTSD, the record must contain 
more that a diagnosis of the disorder.  It must also contain 
credible supporting evidence that the veteran was actually 
exposed to the stressor to which he claims exposure.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  The veteran has not 
asserted, nor does the record otherwise indicate, that he was 
engaged in combat during his active military service.  
Credible supporting evidence of a noncombat stressor may 
be obtained from service records or other sources.  Moreau, 
supra.  However, the United States Court of Veterans Appeals 
(Court) has held that the regulatory requirement for 
credible supporting evidence means that the appellants 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

Given the current diagnosis of PTSD, the Board is of the 
opinion that the veteran should be given the opportunity to 
provide details of the claimed stressors so that an attempt 
can be made to verify them.  

In a June 1994 letter, the veteran was notified that his 
application for civil service disability retirement had been 
approved.  He was advised that he should apply for disability 
benefits administered by the Social Security Administration.  
In a notice of disagreement filed in November 1996, the 
veteran asserted that he was receiving disability benefits 
from the Social Security Administration.  The Court has held 
that the duty of VA to assist veterans in the development of 
their claims under 38 U.S.C.A. § 5107(a) (West 1991) may 
encompass the acquisition of Social Security records, as such 
documents may reveal facts pertinent to the veterans claim.  
Waddell v. Brown, 5 Vet. App. 454, 457 (1993) and cases cited 
therein.

In view of the foregoing, the case is Remanded to the RO for 
the following actions:

1. The RO should request that the veteran 
provide details concerning the who, 
what, where and when for each of the 
stressors he has claimed occurred.  He 
should provide the names and units of 
personnel who were casualties in any such 
incident.  He should provide details to 
identify the unit(s) to which he was 
assigned at the time of each of the 
claimed stressors.  He should describe 
each incident in as much detail as 
possible.  He should be advised that such 
information is necessary to obtain 
supportive evidence of the stressful 
events.

2.  If the evidence is sufficient to do 
so, the RO should ask the United States 
Armed Services Center for Research of 
Unit Records (USASCRUS), formerly the 
U.S. Army & Joint Services Environmental 
Support Group (ESG) to verify the 
stressors to which the veteran claims he 
was exposed.  If the USASCRUS is not 
asked to verify the claimed stressors, 
the record should reflect why this was 
not done.

3.  The RO should obtain from the Social 
Security Administration legible copies of 
the records pertinent to the appellants 
claim(s) for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  The RO should obtain legible copies 
of the records pertinent to the veterans 
application for disability retirement 
benefits as well as the medical records 
relied upon concerning that application.

5.  After undertaking any additional 
indicated development, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD, to include 
consideration of the provisions of 38 
U.S.C.A. § 1154(b), as discussed in 
Collette v. Brown, 82 F.3d 389, 392-93 
(Fed.Cir. 1996), and Cohen v. Brown, 10 
Vet. App. 128 (1997).  Initially, the RO 
should determine if the veterans claim 
is well grounded.  Also, it should make a 
finding whether the veteran engaged in 
combat and whether the claimed stressors 
were related to combat.

6.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplement statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	______________________________
MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
